DETAILED ACTION
This Final Office Action is in response to the arguments and amendments filed February 10, 2021.
Claims 1, 8, 16, 17, 23, and 24 have been amended.
Claims 1-26 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-26 are objected to because of the following informalities:  The amended claim elements (1, 8, 16, and 17) are directed towards claim limitations, “only the any given residential property”. The grammatical nature of the claim language is confusing with regards to what property is being described. Examiner notes that the previous amendments described the amendment better when it was describing “only the given [residential] property’. Applicant could also describe the property as only the selected property. Having the language describe only the any is awkward and confusing to describe one property being selected amongst a plurality (in this instance amongst all properties). The additional claims are objected as being dependent upon the objected claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims (Claims 1, 8, 16, and 17) are directed to determining a geographic area, receiving inputs by a user in regards to prioritizing amenities, generating a score (using an integrated function), determining a score, generating a display, and controlling the display. The abstract idea that the independent claims fall into is “certain method of organizing human activity” which includes concepts related to tracking or organizing information (see MPEP 2106.04(a)(2)(II)(D)). The tracking or organizing information is when the system collects information (geographic area, amenity types, amenity prioritization), analyzes the information (integrated functions and amenity score), and displays certain results of the collection and analysis (displaying the amenity score for the given identified location). Additionally, the abstract idea also is related to a mental process (concepts performed in the human mind) with regards to the claimed invention. The system is finding relevant locations that are preferences of which defines the nuisance and amenity as a mental process aspect determined by the user, thus rendering the nuisance and amenity score to be arbitrary, mentally-opined aspects of the claimed invention. The additional elements listed in the independent claims individually or as a whole do not move the abstract idea into significantly more or into a practical application, per the analysis below. Therefore, under the broadest reasonable interpretation of the claim language, the claims fall into a grouping of abstract idea and therefore are patent ineligible. 
The additional elements of the independent claims are not integrated into a practical application, as the independent claims describe, “non-transitory computer readable medium having program code stored thereon”, see MPEP 2106.05(f)). Referring to specification (filed 2 April 2015), FIG 1 and paragraphs [35-37] disclose the technological environment that are merely generic tools used to apply the abstract idea. “"Computing system" as used herein is a general term that may refer to any type of device capable of information processing. For example, the computing system 100 may be embodied in mobile systems (e.g. smartphones), tablets, personal computers, servers, etc.” [35] (emphasis added) and, “Moreover, when "a non-transitory computer readable medium storing program code thereon" is referred to herein, it will be understood that this may include multiple Docket No. FAN-014611physically distinct media that each may store some portions of the program code but not necessarily other portions thereof, unless specifically indicated otherwise” [37]. The first quote regarding the computing system being a general term emphasizes that the claimed invention is merely using a generic technological environment to apply the abstract idea. Additionally, the claimed invention recites additional elements that fall under “insignificant extra-solution activity”, such as selecting a particular data source or type of data to be manipulated and mere data gathering (see MPEP 2106.05(g)(3)). The additional elements of receiving user selection (both in regards to the However, it will be understood that it is possible to use unit functions without these additional characteristics” [42] (emphasis added), “An example of one useful type of unit function is a Gaussian type function. Two-dimensional Gaussian functions have the 
    PNG
    media_image1.png
    64
    788
    media_image1.png
    Greyscale
following general form: 
where A is an amplitude parameter that controls a height of the maximum, xo and yo are location coordinates of the center of the function, and cX and ay are bandwidth parameters controlling a width or spread of the function in the x and y directions, respectively. The amplitude parameter A and the see MPEP 2106.04(a)(2)(IV)). 
The additional elements are not integrated into “significantly more” as the independent claims describe, “non-transitory computer readable medium having program code stored thereon”, “a computing device”, “a graphical user interface”, and “a display”. These additional elements do not rise to the implementation of the abstract idea into significantly more, because the additional elements, individually, or as a whole, do not amount to an inventive concept. The analysis above for the “practical application” applies the same references and analysis here. The additional elements recite generic technological environments and insignificant extra-solution activity. 
Dependent claims 3, 10, and 18 recite limitations that apply the mathematical concepts from the independent claims, with respect to a geographic location, instead to a tile in a tessellation covering the geographic area. This is a further mathematical concept and operation that does not change the abstract idea. These dependent claims also implicitly recite displaying a map image of the mathematical analysis, and that the see MPEP 2106.05(g)). There are no additional elements for consideration under significantly more or practical application beyond those addressed in the independent claim rejection above. Therefore, claims 3, 10, and 19 are ineligible.
Dependent claims 4–7 and 11–14
Dependent claim 15 further recites that the mathematical calculation by which the overall score function is generated includes weighting amenity types based on the prioritization received from a user in claim 8 and taking a weighted average. These are further recitations of the abstract idea of mathematical formulas and relationships and while they embellish the abstract idea of claim 8, they do not transform the abstract idea. Even a narrowly recited mathematical formula is still an abstract idea. There are no additional elements for consideration under significantly more or practical application beyond those addressed in the independent claim rejection above. Therefore, claim 15 is ineligible.
Dependent claims 19 and 20 further recite that the user is able to select and deselect, as part of the graphical user interface, amenity types, or change prioritizations that have been used to calculate the amenity score, and updating the overall score in response to the user selections. These limitations change the parameters used within the mathematical operations of claim 17 that comprise the abstract idea but do not transform the abstract idea itself. Similarly, “controlling a display to display” available information in a particular context or environment does not change the abstract idea that gives rise to the information, context, or environment. The claim language may also be considered insignificant extra-solution activity because it amounts to a step to “output” the result of the abstract idea using a generic “display” device. There is no particular technological implementation 
Dependent claims 2, 9, 21 and 22
Dependent claims 23 and 24 recite limitations that correspond to the independent claim limitations (e.g., determining properties, determining an amenity score for the properties, and displaying a list of properties sorted by amenity score) alongside limitations that correspond to claims 19 and 20 (e.g., receiving a user selection of changed amenity type or prioritization, updating amenity scores, and re-sorting the list of properties). The newly added claims recite a “nuisance” rather than the previously discussed “amenity”, but the nuisance and amenity are understood using the broadest reasonable interpretation to be preferences determined by the user. Therefore, the concept of nuisance and amenity are not defined by the claimed invention with enough disclosure to render/define the definition as a special term within the specification. Additionally, the specification discloses, “Moreover, although the discussion above focuses on things people would generally like to have nearby their property (amenities), the same processes and applications could be used with regard to things that people would not like to have near their home” [102] which defines the nuisance and amenity as a mental process aspect determined by the user, thus rendering the nuisance and amenity score to be arbitrary, mentally-opined aspects of the claimed invention. The limitations of claim 23-24 do not significantly more than the abstract idea in the sense that they repeat collecting (updated) information, performing (updated) analysis, and then outputting (updated) data. There is no meaningful difference between the limitations of the 
Claims 25 and 26 are directed towards further aspects of the identified abstract idea without additional elements to be considered. The dependent claims are merely describing the amenities that are to be used as inputs within the system, however, the inputs and amenities are described and disclosed as features that someone may like near their property and thus furthering the real estate transaction in having aspects of a subjective nature used to decide the real estate property. Further, the elements are merely describing different features (restaurants, bars, natural features, etc) in terms of examples of amenities that someone would like which further shows that the abstract idea has aspects of an algorithm based on what someone likes and the inputs are merely providing different aspects that someone would mentally process in terms of what they would like near the prospective or desired real estate property. These claim elements further the consideration that the claimed invention is merely directed towards an abstract idea of a real estate transaction and mental process for a prospective homebuyer with no transformation and without 
In summary, the dependent claims, considered individually and in combination with precedent claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 23, 24, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over FERRIES (U.S. Patent 8,732,219) in view of SLOWE (U.S. Patent Application Publication 2012/0221595), further in view of Dupray [2009/0048938].
Regarding claim 1, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set of operations comprising [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
identifying locations in the geographic area that correspond to respective examples of the only one amenity type [Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic area). These attributes are merely exemplary. Data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime. (Ferries, c11:40–54)]; 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations of the only one amenity type, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [The neighborhoods in the new city or geographical area of interest can be ranked according to the distance between each of the feature vectors (i.e., a set of functions) associated with new neighborhoods and the selected feature vector. (Ferries, c8:39–45); a N-dimensional vector (also referred to as a feature vector) is computed (i.e., determining a function of the set of functions) that characterizes the user, the user’s current home and/or the user’s current neighborhood (i.e., corresponding to one of the identified Vectors can be created for neighborhoods or for individual houses. (i.e., can span the neighborhood or geographic area) (Ferries, c14:28–34); The neighborhoods defined by embodiments of the present invention can include a polygonal shape that can include one or more MLS neighborhoods, one or more school districts, or the like (i.e., can be continuous across a geographic area). For example, a neighborhood can be defined according to a school district, even if it spans across different slivers or non-contiguous areas using a geographic polygon. Since the neighborhoods can be defined based on the demographic data analysis or other techniques disclosed herein, the neighborhoods are not limited to conventional neighborhood definitions. (Ferries, c14:49–59)]; 
generating an integrated function for the only one amenity type by summing the set of functions together [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; 
determining an objective amenity score for only the any given residential property in based on a value of the integrated function for the only one amenity type at the any given residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)], 
the value being indicative of a locational… of instances of the only one amenity type in the geographic area relative to the any given residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current Vectors can be created for neighborhoods or for individual houses (interpreted as any given residential property) (Ferries, c14:28–34). The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]; 
However, Ferries does not expressly disclose the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface.
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and 
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location. 
generating a graphical user interface including the objective amenity score for only the any given residential property; and controlling a display to display the graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite score for a hotel is a function of an inverse of the distance of the hotel to the destination or a preferred point of interest (e.g., 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of 
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of locations of interest to a user, where Slowe’s heat map for a particular type of location is comparable to an individual feature vector in Ferries. Slowe merely demonstrates that explicitly incorporating density into the function 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the information that informs the function used to generate the individual and N-dimensional feature vectors disclosed by Ferries, to explicitly include the density or concentration of locations of interest to a user, as taught by Slowe, because this combination of Ferries in view of Slowe is merely a combination of prior art elements according to known techniques to produce predictable results.  
only one amenity”
Dupray teaches receiving information indicative of a geographic area, any given residential property in the geographic area, and only one amenity type from a plurality of amenity types [Fig 1A, 2A, and paragraphs 63-69, 90-96, 134-135 (including the table); Dupray teaches a similar real estate system that finds properties (interpreted as any given residential property) based on amenities and geographic location (zip code and anchor points) and using integrated functions to determine similar properties, ranking properties, or selecting the a subset of properties to show the user. The “only one” amenity among a plurality of amenities is the anchor points taught by Dupray. The anchor points are selected amenities or desires by the user and includes receiving zero, one, or more anchor points that are used for determining property and or property desirability. This is similar to the combination in that Ferries teaches selecting amenities to rank a neighborhood and Dupray shows that selecting one amenity among a plurality of amenities can further narrow a set of homes in an area to determine what real estate properties to show the user. The amenities of Dupray are also similar to the amenities disclosed by Ferries. Dupray teaches “household income, proportion by age, educational background, school rankings, estimated driving time/distance to client’s workplace, crime statistics (e.g., relative number of burglaries, assaults, drug arrests in comparison to other areas), population density, owners v renters in area, and/or noise pollution (or lack thereof)” (Examiner notes that the bolded amenities are those similar to Ferries, as well as amenities as disclosed by originally filed specification). 
The combination is merely to show that a similar integrated function for selecting real estate properties can be used for a selected one amenity and was known in the prior art before the effective filing date of the claimed invention. Ferries teaches the integrated functions for a geographic area among a plurality of amenities and Dupray shows that a user can select one amenity among as an anchor point to further narrow a set of available properties to find the best fit or most similar to what is desirable for the user.]; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination 
Therefore, from this teaching of Dupray, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray for the purposes of the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.
Regarding claim 2, the combination teaches the above-enclosed limitations; 
 Ferries further discloses the set of operations further comprising: 
receiving additional information indicative of a set of properties in the geographic area; [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an 



for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the only one amenity type at a location of the respective property… [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43). Further, the combination, as stated in claim 1, described Dupray teaching the “only one” amenity, and Dupray further teaches (in the paragraphs cited in the combination) that the system basis the selection of properties not only on the one selected amenity but also based on “additional information” such as square footage and other specific property details (number of bedrooms, etc).]
 the value being indicative of the locational [. . .] of instances of the only one amenity type in the geographic area relative to the location of the respective property; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties, [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors 
As discussed with respect to claims 1, Slowe teaches:
the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the location of the respective property; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration 
wherein the graphical user interface further includes the list of the set of properties. [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)].  
Regarding claim 6 the combination teaches the above-enclosed limitations; 
Ferries further discloses data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime (Ferries, c11:46–54). Ferries also discloses a user could specify a five-bedroom house, with A+ schools, close to a bank, and close to their work. The system could generate one or more neighborhoods that matched the criteria within a predetermined threshold. A 
Slowe further teaches: wherein the set of operations further comprising: determining a dispersion of at least a subset of the identified locations; and determining at least one shape parameter for the each function of the set of functions based on the dispersion of at least the subset of the identified locations that is determined.
[For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile (i.e., a dispersion of the identified locations), and the server 102 may add the set of points of interest to multi-dimensional distribution curve (e.g., a Gaussian blob) with a predetermined standard deviation (e.g., sigma) for the zoom level (i.e., at least one shape parameter). According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional 
Thus, within the above combination of Ferries in view of Slowe, Ferries shows it was known in the art at the time of the invention to assess attributes of a geographic area using points lying in an attribute plane and through a combination of those data point, determine a feature vector descriptive of the attributes represented in the combined attribute planes. To quantify how closely the feature vector corresponds to potential or target 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the matching metric or distance metric calculated using the amenity density and proximity information across geometric divisions of geography as disclosed by the above combination of Ferries in view of Slowe, to incorporate a Gaussian blob shaped by standard deviation metric that indicates how dispersed the amenities are within a geographic area, as further taught by Slowe, because this combination of Ferries in view of additional features of Slowe remains no more than a combination of prior art elements according to known methods to yield predictable results. 
Regarding claim 7, the combination teaches the above-enclosed limitations; 
 Slowe further teaches wherein the at least one shape parameter includes a first width parameter that controls a width of the function in a first direction, the first width parameter based on the dispersion of at least the subset of the identified locations in the first direction, and a second width parameter that controls a width of the function in a second direction, the second width parameter based on the dispersion of at least the subset of the identified locations in the second direction. [The server 102 may generate 
For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. The server 102 may determine (at operation 302) a set of map tiles that include the set of points of interest. For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile, and the server 102 may add the set of points of interest 
According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array (i.e., representing a first and second parameter related to a dispersion in a first and second direction) corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. (Slowe 0036–38); The server 102 may then normalize (at operation 306) each map tile for a predetermined contrast level versus N nearby neighbors. In some example embodiments, N is between 1 and 8, inclusive. In these embodiments, N is higher when the zoom level is higher (e.g., the map is zoomed in) to account for the need for more surface area when computing the “local” maximum of the heat map. The server 102 may then linearly interpolate (at operation 308) a normalization array for each map tile (e.g., by fitting the N map tiles around the current map tile to a predetermined number of planes). 
Regarding claim 23, the combination teaches the above-enclosed limitations; 
Ferries further discloses the non-transitory computer readable medium of claim 1, the set of operations further comprising: receiving information of a selected nuisance type (Ferries discloses [C:10 lines 8-17] that the user can input data to the system based on likes and dislikes associated with the neighborhood. This is consistent with the disclosed specification (filed 2 April 2015) where the nuisance is described as “things that people would not like to have near their home” [102].); 
identifying second locations in the geographic area that correspond to respective examples of the selected nuisance type (Ferries discloses [FIG 3 and C:9 line 63 to C:10 line 61] that the neighborhood segmentation can define neighborhoods through geographic boundaries, zip code, or a free-hand geo-fenced boundary that the user inputs.); 
 determining a second set of functions, each function of the second set of functions corresponding to one of the identified second locations, the each function of the second set of functions is a continuous function that spans the geographic area, the each function of the second set of functions is centered at the corresponding second identified location, and the each function of the second set of functions has a shape that depends on the corresponding second identified location (Ferries discloses [C:15 line 11 to C:16 line 47] different aspects and elements that have functions determining the ranking/comparing of properties based on the input data from the user. Ferries discloses “N-Dimensional vector comparison”, a “baseline feature vector”, matching based on a predetermined threshold, scaling between the current home and new home, and Euclidian distance between a current home and a median home for the current city with the ability to compare and adjust. These functions use the location inputs and preferences of the user (which include the nuisance and amenity) for the ranking of properties.); 
generating a second integrated function for the selected nuisance type by summing the second set of functions together (Ferries discloses [C:8 lines 30-59] that each neighborhood  has a feature vector that can be used to compare/rank the properties with respect to each other (interpreted as each neighborhood having respective vector).); 
determining an objective nuisance score for only the any given residential property in the geographic area based on a value of the second integrated function for the selected nuisance type at the any given residential property (Ferries discloses [FIG 3 and C:23 lines 1-29] that the system calculates a mean value and percent difference of property characteristics. This mean value of a characteristic is analogous to a “score” as the score is merely a representation of the performed calculating. The , 
generating a second graphical user interface including the objective nuisance score for only the any given residential property (Ferries discloses [FIG 3 and C:8 lines 12-29] that the user is able to input characteristics and the user is displayed the vector engine, which shows a representation of the input characteristics (which can be what the user likes or dislikes, as disclosed by Ferries [C:10 lines 8-17]).); and 
controlling the display to display the second graphical user interface (Ferries discloses [C:8 lines 12-47] that the display to the user consists of the respective neighborhood vectors. Additionally, disclosed specification states, “For example, a first device may execute program code that controls determination of the amenity score function and calculation of amenity scores therefrom, while a second device in communication with the first device may execute program code that creates a user-interface for interacting with users. Such distribution of operations across multiple physically distinct devices is well known in the art, and thus detailed description thereof is omitted” [36], thus the limitation of the “second 
Ferries discloses the above limitations, however, Ferries does not specifically disclose the locational density of instances. Slowe [‘595] discloses the following limitations:
the value being indicative of a second locational density of instances of the selected nuisance type in the geographic area relative to the any given residential property (Slowe discloses [FIG 3, FIG 7, and paragraphs 29-33] generating and displaying a heat map that relates to the concentrations of points of interest within the vicinity of a destination. The heat map is indicated with varying sizes of indicators based on factors (Slowe [55]) that functions analogously to the location density described in disclosed specification [71] that size of the tiles can relate to density of characteristic. Disclosed specification of the claimed invention additionally states that generating a heat map is an example of satisfying the value of the overall score function for one or more locations [60]. Slowe also teaches that the system determines this heat map and point of interest by using multi-dimensional distribution curve (“Gaussian blob”) by using a feature array. This is similar and known to one of ordinary skill in the art to be able to combine with the N-Dimensional vectors of Ferries. Ferries, as rejected above, discloses the instances of selected nuisance type in the geographic area relative to the given location.)

Regarding claim 24, Ferries further discloses the non-transitory computer readable medium of claim 23, the set of operations further comprising: generating a third integrated function for the only one amenity type and the selected nuisance type by summing the set of functions and the second set of functions together (Ferries discloses [C:8 lines 30-59] that each neighborhood has a feature vector that can be used to compare/rank the properties with respect to each other (interpreted as each neighborhood having respective vector, and the number of functions together).); 
determining a combined objective amenity and nuisance score for only the any given residential property in the geographic area based on a value of the third integrated function for the selected nuisance type at the any given residential property (Ferries discloses [C:15 line 11 to C:16 line 47] different aspects and elements that have functions determining the ranking/comparing of properties based on the input data from the user. Ferries discloses “N-Dimensional vector comparison”, a “baseline feature vector”, matching based on a predetermined threshold, scaling between the current home and new home, and Euclidian distance between a current home and a median home for the current city with the ability to compare and adjust. These functions use the location inputs and preferences of the user (which include the nuisance and amenity) for the ranking of properties.), 
generating a third graphical user interface including the combined objective amenity and nuisance score for only the any given residential property (Ferries discloses [FIG 3 and C:8 lines 12-29] that the user is able to input characteristics and the user is displayed the vector engine, which shows a representation of the input characteristics (which can be what the user likes or dislikes, as disclosed by Ferries [C:10 lines 8-17]).); and 
controlling the display to display the third graphical user interface (Ferries discloses [C:8 lines 12-47] that the display to the user consists of the respective neighborhood vectors. Additionally, disclosed specification states, “For example, a first device may execute program code that controls determination of the amenity score function and calculation of amenity scores therefrom, while a second device in communication with the first 
Ferries discloses the above limitations, however, Ferries does not specifically disclose the locational density of instances. Slowe [‘595] discloses the following limitations:
the value being indicative of a third 12Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 10, 2021 Reply to Office Action dated November 10, 2020 locational density of instances of the only one amenity type and the selected nuisance type in the geographic area relative to the any given residential property (Slowe [55]) that function analogously to the location density described in disclosed specification [71] that size of the tiles can relate to density of characteristic. Slowe also teaches that the system determines this heat map and point of interest by using multi-dimensional distribution curve (“Gaussian blob”) by using a feature array. This is similar and known to one of ordinary skill in the art to be able to combine with the N-Dimensional vectors of Ferries. Ferries, as rejected above, discloses the instances of selected nuisance type in the geographic area relative to the given location.) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute in the heat map with density of hotels (interpreted as amenity/nuisance type) of Slowe with the feature vectors that show amenity/nuisance types in relation to a specific geographic area of Ferries, because it is simple substitution of known elements to achieve predictable results. The predictable result would be the heat map showing with different color variants to indicate the density of points of interest is a graphical representation of the amenity/nuisance types of Slowe, which would be a simple substitution of displaying the feature vectors of amenity/nuisance types of Ferries.  
The combination teaches the above-enclosed limitations teaching a real estate selecting system with integrated functions for selected amenities, however, the combination does not specifically teach that the selected amenities are only one amenity”;
Dupray teaches only one amenity type from a plurality of amenity types; [Fig 1A, 2A, and paragraphs 63-69, 90-96, 134-135 (including the table); Dupray teaches a similar real estate system that finds properties based on amenities and geographic location (zip code and anchor points) and using integrated functions to determine similar properties, ranking properties, or selecting the a subset of properties to show the user. The “only one” amenity among a plurality of amenities is the anchor points taught by Dupray. The anchor points are selected amenities or desires by one, or more anchor points that are used for determining property and or property desirability. This is similar to the combination in that Ferries teaches selecting amenities to rank a neighborhood and Dupray shows that selecting one amenity among a plurality of amenities can further narrow a set of homes in an area to determine what real estate properties to show the user. The amenities of Dupray are also similar to the amenities disclosed by Ferries. Dupray teaches “household income, proportion by age, educational background, ethnic mix, school rankings, estimated driving time/distance to client’s workplace, crime statistics (e.g., relative number of burglaries, assaults, drug arrests in comparison to other areas), population density, owners v renters in area, and/or noise pollution (or lack thereof)” (Examiner notes that the bolded amenities are those similar to Ferries, as well as amenities as disclosed by originally filed specification). Even further similarities are within and relate to this claim limitation combination in that Dupray also teaches “nuisance” types in terms of Dupray teaches that the system can allow for both positive and negative constraints. The negative constraints further generate the system selection in terms of providing properties that match the user’s identified criteria. Thus Dupray further shows that one of ordinary skill in the art would understand that positive and negative play a role within selecting a suitable property in terms of the interpretation of amenity and nuisance as claimed.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.

Regarding claim 26, the combination teaches the above-enclosed limitations; 
Slowe further teaches wherein the only one amenity type is one selected from a group consisting of: all restaurants in the geographic area, all bars in the geographic area, all schools in the geographic area, all grocery stores in the geographic area, all retail stores in the geographic area, all public transit locations in the geographic area, all parks in the geographic area, all trails in the geographic area, all service providers in the geographic area, all natural features in the geographic area, wherein the natural features include ravines, streams, wooded areas, and green spaces (Paragraphs [26-32]; Slowe teaches that the map and features for .
Claims 3–5 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of FERRIES in view of SLOWE and Dupray, as applied to claim 1 above, further in view of BISHOP (US Patent Application Publication 2009/0012803).
Regarding claim 3 the combination teaches the above-enclosed limitations; 
Ferries further discloses: defining a [. . .] covering the geographic area; determining an objective amenity score for each tile of the [. . .] based on respective values of the integrated function for the tiles, . . . [the present invention can apply customer segmentation approaches to neighborhood segmentation. Neighborhood segments (i.e., tiles) can be defined based on characteristics of the people in the neighborhood. Neighborhoods in the user’s city of interest can be divided into different segments using a suitable segmentation technique. For example, the neighborhood segmentation process can include dividing the entire city based on characteristics of people 
the respective values being indicative of locational [. . .] of instances of the amenity type in the geographic area relative to the tiles; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); 
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more objective amenity scores (of the overall score function) of one or more tiles [. . .] that are in the portion of the geographic area. [a user can geo-fence geographic areas of interest to the user. For example, the user’s computing device can display a map of a city or a metropolitan area that the user is interested or display a map of an area that the user is currently geo-located by the user’s mobile computing device. On a display screen, the user can draw freehand a boundary around geographical areas with features that the user like with a pointing device. A boundary geo-fenced by the user can be regarded as a neighborhood for the purpose of computing a feature vector for the geographic area, even if it includes a geographic area larger than what is typically regarded as a conventional neighborhood. In some embodiments, the user can geo-fence around non-contiguous areas on the map and define them as a single neighborhood to compute a feature vector associated with a neighborhood geo-fenced by the user. (Ferries, c10:40–57)]
As discussed with respect to claims 1 and 8, Slowe teaches:
densities of instances of the selected amenity type in the geographic area relative to the tiles; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
wherein the graphical user interface further includes the map image. [FIG. 4 is a flowchart of operations in a method of displaying data for hotels and heat maps on a geographic map in a user interface of a client computer system, according to some example embodiments. (Slowe 0008); FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results, according to some example embodiments. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. FIG. 9 is a screenshot illustrating clusters of hotels at a first zoom level, according to some example embodiments. FIG.10 is a screenshot illustrating clusters of hotels at a second zoom level, according to some example embodiments. FIG. 11 is a screenshot illustrating a result of a contextual zoom-out operation, according to some example embodiments. (Slowe 0011–15)]
Thus, the combination of Ferries in view of Slowe discloses both 1) dividing a geographic area into segments, 2) using polygons to geographically bound areas of interest to the user, and 3) including a map image indicative of the locations and density of amenities in the user interface. Slowe discloses that its density or concentration functions are based on analyzing map tiles containing locations of interest to the user (e.g., Slowe 0027). The only difference between the claimed invention and the above combination is the express geometrical property that the divisions of the geographic area or tiles are tessellations. The Examiner asserts that 
The combination teaches the above-enclosed limitations teaching a real estate selecting system with integrated functions for selected amenities, however, the combination does not specifically teach that the selected amenities are only one amenity”;
Dupray teaches receiving information indicative of a geographic area and only one amenity type from a plurality of amenity types; [Fig 1A, 2A, and paragraphs 63-69, 90-96, 134-135 (including the table); Dupray teaches a similar real estate system that finds properties based on amenities and geographic location (zip code and anchor points) and using integrated functions to determine similar properties, ranking properties, or selecting the a subset of properties to show the user. The “only one” amenity among a plurality of amenities is the anchor points taught by Dupray. The anchor points are selected amenities or desires by the user and includes receiving zero, one, or more anchor points that are used for determining property and or property desirability. This is similar to the combination in that Ferries teaches selecting amenities to rank a neighborhood and Dupray shows that school rankings, estimated driving time/distance to client’s workplace, crime statistics (e.g., relative number of burglaries, assaults, drug arrests in comparison to other areas), population density, owners v renters in area, and/or noise pollution (or lack thereof)” (Examiner notes that the bolded amenities are those similar to Ferries, as well as amenities as disclosed by originally filed specification). 
The combination is merely to show that a similar integrated function for selecting real estate properties can be used for a selected one amenity and was known in the prior art before the effective filing date of the claimed invention. Ferries teaches the integrated functions for a geographic area among a plurality of amenities and Dupray shows that a user can select one amenity among as an anchor point to further narrow a set of available properties to find the best fit or most similar to what is desirable for the user.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the 
Therefore, from this teaching of Dupray, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray for the purposes of the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.
However, the combination of Ferries in view of Slowe further in view of Dupray does not expressly disclose defining a tessellation covering the tessellation based on respective values of the integrated function for the tiles, and generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. 
Nonetheless, Bishop — which like the present invention is directed to a system and method for providing analysis on geocoded objects to determine location criteria and proximity values — specifically teaches:
defining a tessellation covering the geographic area; [The Actual Land Use Map 1600 can be generated by a computer or by hand, and the result can be displayed on a computer visual interface 162 or in a printout paper map. One exemplary embodiment of the Actual Land Use Map 1600 is to use this business data/color system in a commercial real estate context to create an actual land use map 1600 by defining the categories as retail, industrial, distressed, and office 1602. Referring now to FIG. 17A, a method 1700 for creating this map 1600 will now be described in general, with additional detail following below and in FIG. 17B. A commercial land use type is assigned to each business in a database 1701. A selected area of the map 1702 is divided into incremental shaped areas 1703 (Bishop 0087–88, referring to FIG. 17 in which a map is illustrated as divided into tessellated, orthogonal quadrilaterals)]
determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, . . . [A spatial query 1704 returns the businesses located within each incremental area 1705. Another query 1706 determines the predominant use in each incremental area based off of the size of the businesses and/or how many businesses of each land use type are located within the incremental area. (Bishop 0088)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]
Thus, the combination of Ferries in view of Slowe and Dupray shows it was known in the art at the time of the invention to use computer generated neighborhood segments or user-drawn polygons on a geographic area to delineate analytical tiles upon which the feature vectors are determined for only one amenity type. Bishop shows it was known that a land use map can be divided into incremental shape areas by computer or by hand, which is similar to Ferries. The incremental shape areas in Bishop are used in a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the geographic area divisions based on neighborhood segments or user-drawn polygons disclosed by the combination of Ferries in view of Slowe so they are tessellated polygon tiles, as disclosed by Bishop, because this 
Regarding claim 4 the combination teaches the above-enclosed limitations;  
Slowe further teaches: The non-transitory computer readable medium of claim 3, wherein the map image includes information indicating the objective amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area. [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. (Slowe 0057)]
Additionally and alternatively, Bishop further teaches:
wherein the map image includes information indicating the amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]  
Regarding claim 5, The combination teaches all the limitations of claims 3. 
Slowe further teaches: The non-transitory computer readable medium of claim 3, wherein the one or more objective amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and  3Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated May 19, 2020 Reply to Office Action dated February 19, 2020 wherein the map image is colored based on the color coding and on the one or more objective amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
Additionally and alternatively, Bishop further teaches:
wherein the one or more amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and wherein the map image is colored based on the color coding and on the one or more amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [color coding can use statistical methods such as standard deviation to assign colors to the cells. (Bishop 0058); The application 156 then colors 1707 each incremental area on the map based The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)].  
Claims 8, 9, 13-17, and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over FERRIES (U.S. Patent 8,732,219) in view of SLOWE (U.S. Patent Application Publication 2012/0221595).
Regarding claim 8, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set of operations comprising: [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
receiving information indicative of a geographic area, any given residential property in the geographic area [The feature vector engine 210 further receives input related to a new geographical area of interest. (Ferries, c8:20–21); the user’s geo-location may be used to compute a feature vector for a neighborhood around the user’s current geo-location. The user may serendipitously uncover a geographic area with many features , 
a user selection of at least two amenity types [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city and includes data of at least two amenity types. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The criteria or preferences can include living in close proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, for example, restaurants, bars, schools, grocery stores, retail stores, public transit locations, parks, trails, service providers, 
a user selection of a prioritization for the at least two amenity types; [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) which is interpreted as “at least two amenity types”. (Ferries, c12:32–37)]; 
for each of the at least two amenity types: identifying locations in the geographic area that correspond to respective examples of the each of the at least two amenity types [Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic ; 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations for the each of the at least two amenity types, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the 4Application No. 14/677,314Docket No.: 880417-0146-US00corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [The neighborhoods in the new city or geographical area of interest can be ranked according to the distance between each of the feature vectors (i.e., a set of functions) associated with new neighborhoods and the selected feature vector. (Ferries, c8:39–45); a N-dimensional vector (also referred to as a feature vector) is computed (i.e., determining a function of the set of functions) that characterizes the user, the user’s current home and/or the user’s current neighborhood (i.e., corresponding to one of the identified locations and centered at the identified location) based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (i.e., can span the neighborhood or geographic area) (Ferries, c14:28–34); The neighborhoods defined by embodiments of the present invention can include a polygonal shape that can include one or more MLS neighborhoods, one or more school districts, or the like (i.e., can be continuous across a geographic area). For example, a neighborhood can be defined according to a school district, even if it spans across different slivers or non-contiguous areas using a geographic polygon. Since the neighborhoods can be defined based on the demographic data analysis or other techniques disclosed herein, the neighborhoods are not limited to conventional neighborhood definitions. (Ferries, c14:49–59)]; and 
generating an integrated function for the each of the at least two amenity types by summing the set of functions together for the each of the at least two amenity types [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; 
generating an overall score function by combining the integrated functions of each of the at least two amenity types according to the prioritization for the at least two amenity types [the method may further include adjusting the current feature vector using user input prior to comparing the current feature vector with the neighborhood feature vectors for each neighborhood. Also, the current feature vector may include an N-dimensional vector based on N attributes associated with the current home. (Ferries, c2:48–53); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home, and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (Ferries, c14:28–34)]; and 
determining an objective amenity score for only the any given residential property in the geographic area based on a value of the overall score function at the any given residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46). 
Examiner notes regarding the interpretation of the “only the given property” is through users defining a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device or for a specific address (Ferries, c10:40–61 and c12:4-27)], 
the value being indicative of a locational… of instances of the at least two amenity types in the geographic area relative to the any given residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the 
However, Ferries does not expressly disclose the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface; 
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and access to selected amenities reads on the broadest reasonable interpretation of “indicative of a locational density of instances of the selected amenity.” The teachings of Ferries are consistent with Applicant’s specification, which states that “The amenity score may be based on amenity location and density, and may measure overall proximity to one or many amenity types.” 
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). 
generating a graphical user interface including the objective amenity score for only the any given residential property; and controlling a display to display the graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list 
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of locations of interest to a user, where Slowe’s heat map for a particular type of location is comparable to an individual feature vector in Ferries. Slowe merely demonstrates that explicitly incorporating density into the function representing the geographic distribution of locations of interest was known in the art, and particularly in the context of an application that scores specific locations (e.g., hotels) based on their proximity to points of interest. The scoring of hotels in Slowe operates in a substantially similar manner to the 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the information that informs the function used to generate the individual and N-dimensional feature vectors disclosed by Ferries, to explicitly include the density or concentration of locations of interest to a user, as taught by Slowe, because this combination of Ferries in view of Slowe is merely a combination of prior art elements according to known techniques to produce predictable results.  
Regarding claim 9, the combination of Ferries in view of Slowe teaches all the limitations of claims 8. Ferries further discloses the set of operations further comprising: receiving additional information indicative of a set of properties in the geographic area; [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes 
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the at least two amenity types at a location of the respective property. . . [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43)]
the value being indicative of the locational [. . .] of instances of the at least two amenity types in the geographic area relative to the location of the respective property; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
	   
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties. [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors for each neighborhood, ranking the neighborhoods using the comparison, and providing the user with the ranking. (Ferries, c2:29–43)]
As discussed with respect to claims 1 and 8, Slowe teaches:
the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the location of the 
wherein the graphical user interface further includes the list of the set of properties. [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)].  
Regarding claim 13, The combination of Ferries in view of Slowe teaches all the limitations of claims 1 and 8. Ferries further discloses data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime (Ferries, c11:46–54). Ferries also discloses a user could specify a five-bedroom house, with A+ schools, close to a bank, and close to their work. The system could generate one or more neighborhoods that matched the criteria within a predetermined threshold. A matching metric (i.e., shape parameter) could indicate how closely the neighborhoods matched the criteria and guide the user in finding homes most closely matching their criteria. (Ferries, c16:13–19).
wherein the set of operations further comprising: determining a dispersion of at least a subset of the identified locations for the each of at least two amenity types; and determining at least one shape parameter for the each function of the set of functions for the each of the at least two amenity types based on the dispersion of at least the subset of the identified locations that is determined for the each of the at least two amenity types.  
[For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile (i.e., a dispersion of the identified locations), and the server 102 may add the set of points of interest to multi-dimensional distribution curve (e.g., a Gaussian blob) with a predetermined standard deviation (e.g., sigma) for the zoom level (i.e., at least one shape parameter). According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. This 
Thus, within the above combination of Ferries in view of Slowe, Ferries shows it was known in the art at the time of the invention to assess attributes of a geographic area using points lying in an attribute plane and through a combination of those data point, determine a feature vector descriptive of the attributes represented in the combined attribute planes. To quantify how closely the feature vector corresponds to potential or target areas or locations, Ferries shows it was known to calculate or determine a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the matching metric or distance metric calculated using the amenity density and proximity information across geometric divisions of geography as disclosed by the above combination of Ferries in view of Slowe, to incorporate a Gaussian blob shaped by standard deviation metric that indicates how dispersed the amenities are within a geographic area, as further taught by Slowe, because this combination of Ferries in view of additional features of Slowe remains no more than a combination of prior art elements according to known methods to yield predictable results. 
Regarding claim 14, The combination of Ferries in view of Slowe teaches all the limitations of claims 6 and 11. 
Slowe further teaches: wherein the at least one shape parameter includes a first width parameter that controls a width of the function in a first direction, the first width parameter based on the dispersion of at least the subset of the identified locations in the first direction, and a second width parameter that controls a width of the function in a second direction, the second width parameter based on the dispersion of at least the subset of the identified locations in the second direction. [The server 102 may generate (at operation 208) one or more heat maps based on one or more a 2-dimensional array (i.e., representing a first and second parameter related to a dispersion in a first and second direction) corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. (Slowe 0036–38); The server 102 may then normalize (at operation 306) each map tile for a predetermined contrast level versus N nearby neighbors. In some example embodiments, N is between 1 and 8, inclusive. In these embodiments, N is higher when the zoom level is higher (e.g., the map is zoomed in) to account for the need for more surface area when computing the “local” maximum of the heat map. The server 102 may then linearly interpolate (at operation 308) a normalization array for each map tile (e.g., by fitting the N map tiles around the current map tile to a predetermined number of planes). For example, the predetermined number of planes may be 4 planes (e.g., one for each quadrant of the tile). (Slowe 0041–42)]  
Regarding claim 15, The combination of Ferries in view of Slowe teaches all the limitations of claim 8. 
Ferries further discloses: wherein the generating of the overall score function by combining the integrated functions of each of the at least two amenity types according to the prioritization for the at least two amenity types includes: determining a weighting for the each of the at least two amenity types based on the prioritization, and [characteristics associated with these entities can be weighted according to their importance to the user, the search results will better reflect the preference of the user. (Ferries, c8:57–59)]
taking a weighted average of the integrated functions of the at least two amenity types according to the determined weightings for the each of the at least two amenity types. [As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector (Ferries, c15:40–43); The method (1000) also includes determining a combination timeline feature vector predictive of the user’s preference for a new neighborhood using one or more of the timeline feature vectors (1012). . . . The ranking of the previous neighborhoods may be used to compute a relative preference, or a weighting factor, associated with each timeline feature vector for previous neighborhoods. From the weighted 
Regarding claim 16, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set operations comprising [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
receiving information indicative of a geographic area, any given residential property in the geographic area [The feature vector engine 210 further receives input related to a new geographical area of interest. (Ferries, c8:20–21); the user’s geo-location may be used to compute a feature vector for a neighborhood around the user’s current geo-location. The user may serendipitously uncover a geographic area with many features that appeal to the user. Although the user has no intention of moving to this particular neighborhood, the user may desire to find a neighborhood in a different city which has characteristics similar to the neighborhood that the user serendipitously stumbled upon. (Ferries, c10:62–c11:3); users can define a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device (interpreted as any given property in an area) (Ferries, c10:40–61 and c12:4-27)], 
at least two amenity types [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city and includes data of at least two amenity types. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned or desired by the user, and the like (Ferries, c8:17–20); the present invention can be categorized into at least four facets of the neighborhood or home search process. Each facet can have variations. The first facet is to show the user neighborhoods that are like ones that the user likes, typically expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, for example, restaurants, bars, schools, grocery stores, retail stores, public transit locations, parks, trails, service providers, natural features (e.g., ravines, streams, wooded areas, green spaces, etc.), and so on.” (App. Spec. [0031]). 
and a prioritization for the at least two amenity types [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) which is interpreted as “at least two amenity types”. (Ferries, c12:32–37)]; 
for each of the at least two amenity types: identifying locations in the geographic area that correspond to respective examples of the each of the at least two amenity types; 
[Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic area). These attributes are merely exemplary. Data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime. (Ferries, c11:40–54)]; 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations for the each of the at least two amenity types, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the 4Application No. 14/677,314Docket No.: 880417-0146-US00corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [The neighborhoods in the new city or geographical area of interest can be ranked according to the distance between each of the feature vectors (i.e., a set of functions) associated with new neighborhoods and the selected feature vector. (Ferries, c8:39–45); a N-dimensional vector (also referred to as a feature vector) is computed (i.e., determining a function of the set of functions) that characterizes the user, the user’s current home and/or the user’s current neighborhood (i.e., corresponding to one of the identified locations and centered at the identified location) based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (i.e., can span the neighborhood or geographic area) (Ferries, c14:28–34); The neighborhoods defined by embodiments of the present invention can include a polygonal shape that can include one or more MLS neighborhoods, one or more school districts, or the like (i.e., can be continuous across a geographic area). For example, a neighborhood can be defined according to a school district, even if it spans across different slivers or non-contiguous areas using a geographic polygon. Since the neighborhoods can be defined based on the demographic data analysis or other techniques disclosed herein, the neighborhoods are not limited to conventional neighborhood definitions. (Ferries, c14:49–59)]; and 
generating an integrated function for the each of the at least two amenity types by summing the set of functions together for the each of the at least two amenity types [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; 
generating an overall score function by combining the integrated functions of the at least two amenity types according to the prioritization for the at least two amenity types [the method may further include adjusting ; 
determining an objective amenity score for only the any given residential property in the geographic area based on a value of the overall score function at the any given residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46). 
Examiner notes regarding the interpretation of the “only the given property” is through users defining a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device or for a specific address (Ferries, c10:40–61 and c12:4-27)], 
the value being indicative of a locational… of instances of the at least two amenity types in the geographic area relative to the any given residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a ; 
However, Ferries does not expressly disclose the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface; 
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and access to selected amenities reads on the broadest reasonable interpretation of “indicative of a locational density of instances of the selected amenity.” The teachings of Ferries are consistent with Applicant’s specification, which states that “The amenity score may be based on amenity location and density, and may measure overall proximity to one or many amenity types.” (App. Spec. [0032]) because the preference-based feature vector in Ferries also measures “overall proximity to one or many amenity types.” One of skill could have also reasonably deduced that the parameters taught in Ferries are also “indicative of” a locational density because they provide indications of how closely or sparsely distributed the amenities are. In other words, one of skill in the art familiar with the techniques disclosed in Ferries would have possessed the understanding that although Ferries does not use the exact 
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a 
generating a graphical user interface including the objective amenity score for only the any given residential property; and controlling a display to display the graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the information that informs the function used to generate the individual and N-dimensional feature vectors disclosed by Ferries, to explicitly include the density or concentration of locations of interest to a user, as taught by Slowe, because this combination of Ferries in view of Slowe is merely a combination of prior art elements according to known techniques to produce predictable results.  
Regarding claim 17, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set of operations comprising [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
receiving information indicative of a geographic area and any given residential property in the geographic area [The feature vector engine 210 further receives input related to a new geographical area of interest. (Ferries, c8:20–21); the user’s geo-location may be used to compute a feature vector for a neighborhood around the user’s current geo-location. ; 
retrieving a plurality of amenity types from a database based on the information indicative of the geographic area, the plurality of amenity types representing a portion of available amenities in the geographic area [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned or desired by the user, and the like (Ferries, c8:17–20); the present invention can be categorized into at least four facets of the neighborhood or home search process. Each facet can have variations. The first facet is to show the user neighborhoods that are like ones that the user likes, typically expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The criteria or preferences can include living in close proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, 
8Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated May 19, 2020 Reply to Office Action dated February 19, 2020 
for each of the plurality of amenity types: identifying locations in the geographic area that correspond to respective examples of the each of the plurality of amenity types; [Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic area). These attributes are merely exemplary. Data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary 
 determining a set of functions, each function of the set of functions corresponding to one of the identified locations for the each of the plurality of amenity types, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [The neighborhoods in the new city or geographical area of interest can be ranked according to the distance between each of the feature vectors (i.e., a set of functions) associated with new neighborhoods and the selected feature vector. (Ferries, c8:39–45); a N-dimensional vector (also referred to as a feature vector) is computed (i.e., determining a function of the set of functions) that characterizes the user, the user’s current home and/or the user’s current neighborhood (i.e., corresponding to one of the identified locations and centered at the identified location) based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (i.e., can span the neighborhood or geographic a polygonal shape that can include one or more MLS neighborhoods, one or more school districts, or the like (i.e., can be continuous across a geographic area). For example, a neighborhood can be defined according to a school district, even if it spans across different slivers or non-contiguous areas using a geographic polygon. Since the neighborhoods can be defined based on the demographic data analysis or other techniques disclosed herein, the neighborhoods are not limited to conventional neighborhood definitions. (Ferries, c14:49–59)]; and 
generating an integrated function for the each of the plurality of amenity types by summing the set of functions together for the each of the plurality of amenity types [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; 
generating a first set of user options for selecting one or more amenity types from among the plurality of amenity types; generating a second set of user options for selecting a prioritization for the one or more amenity types that are selected [user input may include the user’s preferences related to various characteristics of neighborhoods or homes (e.g., proximity to work, proximity to school, school ranking, or the like). (Ferries, c7:23–26); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37); As an example, a user could specify a five-bedroom house, with A+ schools, close to a bank, and close to their work. (Ferries, c16:12–14)]; 
generating an overall score function by combining the integrated functions of each of the one or more amenity types according to any prioritizations selected for the one or more amenity types [the method may further include adjusting the current feature vector using user input prior to comparing the current feature vector with the neighborhood feature vectors for each neighborhood. Also, the current feature vector may include an N-dimensional vector based on N attributes associated with the current home. ; 
determining an objective amenity score for only the any given residential property in the geographic area based on a value of the overall score function at the any given residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)], 
the value being indicative of a locational… of instances of the one or more amenity types in the geographic area relative to the any given residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]; 
However, Ferries does not expressly disclose the value being indicative of a locational density of instances of the one or more amenity types in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface.
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries 
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
density of instances of the one or more amenity types in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)];
generating a graphical user interface including the objective amenity score for only the any given residential property; and controlling a display to display the graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite score for a hotel is a function of an inverse of the distance of the hotel to the destination or a preferred point of interest (e.g., 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the information that informs the function used to generate the individual and N-dimensional feature vectors disclosed by Ferries, to explicitly include the density or concentration of locations of interest to a user, as taught by Slowe, because this combination of Ferries in view of Slowe is merely a 
Regarding claim 21, The combination of Ferries in view of Slowe teaches all the limitations of claim 17. 
Ferries further discloses: the non-transitory computer readable medium of claim 17, the set 10Application No. 14/677,314Docket No.: 880417-0146-US00Amendment dated May 19, 2020of operations further comprising: receiving information indicative of a set of properties in the geographic area; [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an identification of a city including a plurality of neighborhoods, receiving a listing of homes located in the city, and parsing the listings into subsets of listings, each subset associated with one neighborhood. (Ferries, c2:29–43)]
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the one or more amenity types at a location of the respective property; [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43)]
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties; [The method further includes computing 
dynamically updating the overall score function according to the prioritization of the one or more amenity types, dynamically determining updated objective amenity scores for each of the properties in the set based on the updated overall score function, and [One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. (Ferries, c15:39–43)]
dynamically re-sorting the list of the set of properties according to the updated objective amenity scores, wherein the graphical user interface further includes the list of the set of properties. [in FIG. 1, user data is received as an input and neighborhood rankings are provided as an output in an embodiment of the present invention. Referring to FIG. 1, the feature vector system 110 includes a data processor 112 operable to compute and adjust feature vectors (Ferries, c7:8–12); Information used by the comparison/ranking engine 250 may be provided by the user using the user input module 240 or may be provided as a result of feature vector analysis performed by the feature vector engine 210. . . . Embodiments of the 
Slowe further teaches:
dynamically providing the first set of user options as part of the graphical user interface; and; in response to a selection of an additional amenity type or deselection of a previously selected amenity type via the graphical user interface: [A point of interest filter setting 706 may be used to select a type of point of interest to filter the search results. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0056–57)]
wherein the graphical user interface further include the list of the set of properties. [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the amenity sliders selecting weights for characteristics the user has interest in as disclosed by the above combination of Ferries in view of Slowe, to include a point of interest filter comprising selections settings as further taught by Slowe. This modification would be advantageous where, as discussed in Ferries, the user is moving to a completely different type of city (e.g., from a small town to New York City) and the analysis applied to the user’s current neighborhood might not be useful in determining a type of neighborhood in the desired city (Ferries, c12:37–41) and it is more efficient to simply deselect amenities more likely to be found in a small town (e.g., a town hall) and select amenities more likely to be found in a large city (e.g., night clubs, stadiums, public transportation).
Regarding claim 22, The combination of Ferries in view of Slowe teaches all the limitations of claim 17. Ferries further discloses: the non-transitory computer readable medium of claim 17, wherein the set of operations further comprising: determining a set of properties in the geographic area; ; [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an identification of a city including a plurality of neighborhoods, receiving a listing of homes located in the city, and parsing the listings into subsets of listings, each subset associated with one neighborhood. (Ferries, c2:29–43)]
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the one or more amenity types at a location of the respective property; [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43)]
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties; [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors for each neighborhood, ranking the neighborhoods using the comparison, and providing the user with the ranking. (Ferries, c2:29–43)]
dynamically providing the second set of user options as part of the graphical user interface to change prioritization of the one or more amenity types that are selected; and Reply to Office Action dated February 19, 2020in response to the change in the prioritization of the one or more amenity types via the graphical user interface: [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) (Ferries c12:28–37)]
dynamically updating the overall score function according to the change in the prioritization of the one or more amenity types, dynamically determining updated objective amenity scores for each property in the set of properties based on the updated overall score function, and [One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. (Ferries, c15:39–43)]
dynamically re-sorting the list of the set of properties according to the updated objective amenity scores, [in FIG. 1, user data is received as an input and neighborhood rankings are provided as an output in an embodiment of the present invention. Referring to FIG. 1, the feature vector system 110 includes a data processor 112 operable to compute and adjust feature vectors (Ferries, c7:8–12); Information used by the 
Slowe further teaches:
wherein the graphical user interface further includes the list of the set of properties. [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)].  
Claims 10–12 and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of FERRIES in view of SLOWE, as applied to claims 8 and 17 above, further in view of BISHOP (US Patent Application Publication 2009/0012803).
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Ferries further discloses: The non-transitory computer readable medium of claim 8, the set of operations further comprising: 
defining a [. . .] covering the geographic area; determining an objective amenity score for each tile of the [. . .] based on respective values of the overall score function for the tiles, [the present invention can apply customer segmentation approaches to neighborhood segmentation. Neighborhood segments (i.e., tiles) can be defined based on characteristics of the people in the neighborhood. Neighborhoods in the user’s city of interest can be divided into different segments using a suitable segmentation technique. For example, the neighborhood segmentation process can include dividing the entire city based on characteristics of people living in each neighborhood segment (e.g., income, age, family status, or the like). Once neighborhood segments are defined, a correlation between a person’s segment and the neighborhood segment can be used in suggesting neighborhoods of interest. (Ferries, c9:63–c10:7)]
the respective values being indicative of locational [. . .] of instances of the at least two amenity types in the geographic area relative to the tiles; and [As an example, a set of slider bars could be pre-populated with default Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more objective amenity scores of the overall score function for one or more tiles [. . .] that are in the portion of the geographic area, [a user can geo-fence geographic areas of interest to the user. For example, the user’s computing device can display a map of a city or a metropolitan area that the user is interested or display a map of an area that the user is currently geo-located by the user’s mobile computing device. On a display screen, the user can draw freehand a boundary around geographical areas with features that the user like with a pointing device. A boundary geo-fenced by the user can be regarded as a neighborhood for the purpose of computing a feature vector for the geographic area, even if it includes a geographic area larger than what is typically regarded as a conventional neighborhood. In some embodiments, the user can geo-fence around non-contiguous areas on the map and define them as a single neighborhood to compute a feature vector associated with a neighborhood geo-fenced by the user. (Ferries, c10:40–57)]
As discussed with respect to claims 1 and 8, Slowe teaches:
the respective values being indicative of locational densities of instances of the selected amenity type in the geographic area relative to the tiles; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that 
wherein the graphical user interface further includes the map image. [FIG. 4 is a flowchart of operations in a method of displaying data for hotels and heat maps on a geographic map in a user interface of a client computer system, according to some example embodiments. (Slowe 0008); FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results, according to some example embodiments. FIG. 8 is a 
Thus, the combination of Ferries in view of Slowe discloses both 1) dividing a geographic area into segments, 2) using polygons to geographically bound areas of interest to the user, and 3) including a map image indicative of the locations and density of amenities in the user interface. Slowe discloses that its density or concentration functions are based on analyzing map tiles containing locations of interest to the user (e.g., Slowe 0027). The only difference between the claimed invention and the above combination is the express geometrical property that the divisions of the geographic area or tiles are tessellations. The Examiner asserts that the exact nature of the geometric segments into which the area of interest is divided, either by segmentation or user selection, does not change or impact the scope of the claimed invention because the above combination performs its analysis and feature vector determination from the bounded geographic area or specific location (e.g., a house) independent of the exact geometric shape of that area or property. 
tessellation covering the geographic area; determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, and generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. 
Nonetheless, Bishop — which like the present invention is directed to a system and method for providing analysis on geocoded objects to determine location criteria and proximity values — specifically teaches:
defining a tessellation covering the geographic area; [The Actual Land Use Map 1600 can be generated by a computer or by hand, and the result can be displayed on a computer visual interface 162 or in a printout paper map. One exemplary embodiment of the Actual Land Use Map 1600 is to use this business data/color system in a commercial real estate context to create an actual land use map 1600 by defining the categories as retail, industrial, distressed, and office 1602. Referring now to FIG. 17A, a method 1700 for creating this map 1600 will now be described in general, with additional detail following below and in FIG. 17B. A commercial land use type is assigned to each business in a database 1701. A selected area of the map 1702 is divided into incremental shaped areas 1703 (Bishop 0087–88, 
determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, . . . [A spatial query 1704 returns the businesses located within each incremental area 1705. Another query 1706 determines the predominant use in each incremental area based off of the size of the businesses and/or how many businesses of each land use type are located within the incremental area. (Bishop 0088)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]
Thus, the combination of Ferries in view of Slowe shows it was known in the art at the time of the invention to use computer generated neighborhood segments or user-drawn polygons on a geographic area to delineate analytical tiles upon which the feature vectors are determined. Bishop shows it was known that a land use map can be divided into 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the geographic area divisions based on neighborhood segments or user-drawn polygons disclosed by the combination of Ferries in view of Slowe so they 
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Slowe further teaches: The non-transitory computer readable medium of claim 10, wherein the map image includes information indicating the objective amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area.  [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. (Slowe 0057)]
Additionally and alternatively, Bishop further teaches:
wherein the map image includes information indicating the amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office 
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Slowe further teaches: The non-transitory computer readable medium of claim 10, wherein the one or more objective amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and wherein the map image is colored based on the color coding and on the one or more objective amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
Additionally and alternatively, Bishop further teaches:
wherein the one or more amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and wherein the map image is colored based on the color coding and on the one or more amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [color coding can use statistical methods such as standard deviation to assign colors to the cells. (Bishop 0058); The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)] 
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Ferries further discloses: The non-transitory computer readable medium of claim 17, the set of operations further comprising: 
defining a [. . .] covering the geographic area; determining an objective amenity score for each tile of the [. . .] based on respective values of the integrated function for the tiles, [the present invention can apply customer segmentation approaches to neighborhood segmentation. Neighborhood segments (i.e., tiles) can be defined based on characteristics of the people in the neighborhood. Neighborhoods in the user’s city of interest can be divided into different segments using a suitable segmentation technique. For example, the neighborhood segmentation process can include dividing the entire city based on characteristics of people living in each neighborhood segment (e.g., income, age, family status, or the like). Once 
the respective values being indicative of locational [. . .] of instances of the one or more amenity types in the geographic area relative to the tiles; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current 
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more objective amenity scores of the overall score function for one or more tiles [. . .] that are in the portion of the geographic area, [a user can geo-fence geographic areas of interest to the user. For example, the user’s computing device can display a map of a city or a metropolitan area that the user is interested or display a map of an area that the user is currently geo-located by the user’s mobile computing device. On a display screen, the user can draw freehand a boundary around geographical areas with features that the user like with a pointing device. A boundary geo-fenced by the user can be regarded as a neighborhood for the purpose of computing a feature vector for the geographic area, even if it includes a geographic area larger than what is typically regarded as a conventional neighborhood. In some embodiments, the user can geo-fence around non-contiguous areas on the map and define them as a single neighborhood to compute a feature vector associated with a neighborhood geo-fenced by the user. (Ferries, c10:40–57)]
As discussed with respect to claims 1 and 8, Slowe teaches:
densities of instances of the selected amenity type in the geographic area relative to the tiles; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
wherein the graphical user interface further includes the map image. [FIG. 4 is a flowchart of operations in a method of displaying data for hotels and heat maps on a geographic map in a user interface of a client computer system, according to some example embodiments. (Slowe 0008); FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results, according to some example embodiments. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. FIG. 9 is a screenshot illustrating clusters of hotels at a first zoom level, according to some example embodiments. FIG.10 is a screenshot illustrating clusters of hotels at a second zoom level, according to some example embodiments. FIG. 11 is a screenshot illustrating a result of a contextual zoom-out operation, according to some example embodiments. (Slowe 0011–15)]
Thus, the combination of Ferries in view of Slowe discloses both 1) dividing a geographic area into segments, 2) using polygons to geographically bound areas of interest to the user, and 3) including a map image indicative of the locations and density of amenities in the user interface. Slowe discloses that its density or concentration functions are based on analyzing map tiles containing locations of interest to the user (e.g., Slowe 0027). The only difference between the claimed invention and the above combination is the express geometrical property that the divisions of the geographic area or tiles are tessellations. The Examiner asserts that 
However, the combination of Ferries in view of Slowe does not expressly disclose defining a tessellation covering the geographic area; determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, and generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. 
Nonetheless, Bishop — which like the present invention is directed to a system and method for providing analysis on geocoded objects to determine location criteria and proximity values — specifically teaches:
defining a tessellation covering the geographic area; [The Actual Land Use Map 1600 can be generated by a computer or by hand, and the result can be displayed on a computer visual interface 162 or in a printout paper map. One exemplary embodiment of the Actual Land Use Map 1600 is to use this business data/color system in a commercial real estate context to create 
determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, . . . [A spatial query 1704 returns the businesses located within each incremental area 1705. Another query 1706 determines the predominant use in each incremental area based off of the size of the businesses and/or how many businesses of each land use type are located within the incremental area. (Bishop 0088)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office 
Thus, the combination of Ferries in view of Slowe shows it was known in the art at the time of the invention to use computer generated neighborhood segments or user-drawn polygons on a geographic area to delineate analytical tiles upon which the feature vectors are determined. Bishop shows it was known that a land use map can be divided into incremental shape areas by computer or by hand, which is similar to Ferries. The incremental shape areas in Bishop are used in a similar manner to the polygons or segment tiles in Ferries, and Slowe suggests that its own polygonal tiles are arranged in a manner similar to the grid in Bishop based on the description of applying a feature search process to a tile and then repeating it by “[p]rocessing points of interest in the eight neighboring map tiles” (Slowe 0038). As such, one of skill would have been able to apply the analytical steps of the combination of Ferries in view of Slow to the incremental shape areas in the map of Bishop using the same techniques taught in the combination above. In other words, one of skill would have expected the above combination to operate predictably even when the particular tessellated incremental shapes of Bishop are used to subdivide the geography. More specifically, the feature of Ferries in which the areas are based on user-drawn polygons shows that the combination of Ferries in view of Slowe would have operated predictably when applied to the incremental 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the geographic area divisions based on neighborhood segments or user-drawn polygons disclosed by the combination of Ferries in view of Slowe so they are tessellated polygon tiles, as disclosed by Bishop, because this combination of Ferries in view of Slowe in view of Bishop is merely a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 19, the combination teaches the above limitations of claim 18;
Slowe further teaches: The non-transitory computer readable medium of claim 18, the set of operations further comprising: dynamically providing the first set of user options as part of the graphical user interface; in response to a selection of an additional amenity type or a deselection of a previously selected amenity type via the graphical user interface, dynamically updating the overall score function according to any prioritizations selected by a user for the one or more amenity types; and dynamically adjusting the map image to reflect the updated overall score function. [A point of interest filter setting 706 may be used to select a type 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the amenity sliders selecting weights for characteristics the user has interest in as disclosed by the combination of Ferries in view of Slowe in view of Bishop, to include a point of interest filter comprising selections settings as taught by Slowe. This modification would be advantageous where, as discussed in Ferries, the user is moving to a completely different type of city (e.g., from a small town to New York City) and the analysis applied to the user’s current neighborhood might not be useful in determining a type of neighborhood in the desired city (Ferries, c12:37–41) and it is more efficient to simply deselect amenities more likely to be found in a small town (e.g., a town hall) and select amenities more likely to be found in a large city (e.g., night clubs, stadiums, public transportation).
Regarding claim 20, The combination of Ferries in view of Slowe in view of Bishop teaches all the limitations of claim 18. 
Ferries further discloses: the non-transitory computer readable medium of claim 18, the set of operations further comprising: dynamically providing the second set of user options as part of the graphical user interface; [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
in response to a change in a prioritization of any of the one or more amenity types via the graphical user interface, dynamically updating the overall score function to reflect the change in the prioritization of the any of the one or more amenity types; and dynamically adjusting the map image to reflect the updated overall score function. [As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)]
Additionally and alternatively, Slowe further teaches: 
in response to a change in a prioritization of any of the one or more amenity types via the graphical user interface, dynamically updating the overall score function to reflect the change in the prioritization of the any of the one or more amenity types; and dynamically adjusting the map image to reflect the updated overall score function [A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)].  
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of FERRIES in view of SLOWE, as applied to claims 8 and 17 above, further in view of Examiner’s Official Notice (with references cited to Brock Sr. [2002/0035535] and Cody et al [2009/0299813]).
Regarding claim 25, the combination teaches the above-enclosed limitations; 
Slowe further teaches wherein the portion of available amenities in the geographic area is a group consisting of: all schools in the geographic area, all retail stores in the geographic area, all parks in the geographic area, all service providers in the geographic area (Paragraphs [26-32]; Slowe teaches that the map and features for selecting and determining the heat map and feature vector (as shown in combination) includes data from all hotels (interpreted as service providers) in a ,
the combination teaches the above amenities within the feature vector to using the amenities in the geographic area, however, the combination does not specifically disclose restaurants, bars, grocery stores, public transit locations, trails, and natural features;
Examiner takes Official Notice that the amenities are merely subjective elements of that the user would like to have and includes examples of the features as discussed in originally filed specification [31]. The amenities are thus obvious variants that one of ordinary skill in the real estate art would recognize and include in the combined feature vector system as anticipated by Ferries in view of Slowe. For example, a family with little kids would want to search for properties near schools and parks that would fit within their lifestyle, but someone that is retired would rather search for amenities such as proximity to airports so they can leisure travel quickly. This would also apply to other individuals such as young professionals that want to be close to bars and restaurants for a nightlife scene. These are merely subjective features that vary person by person depending on the situation and can have a multitude of different relevancies and importance that a person of  
Brock Sr teaches (Fig 6 and paragraphs [38-40 and 60-64] all public transit locations in the geographic area, all trails in the geographic area, all natural features in the geographic area, wherein the natural features include ravines, streams, wooded areas, and green spaces (interpreted through the mountains, parks, jogging and biking trails, and golf courses). It would be obvious to combine the obvious variants as one of ordinary skill would recognize that Brock Sr teaches a similar real estate system (not only within the real estate are but teaching a similar scoring system based on a property’s location and proximity to various amenities and other features) that would be obvious to combine within Ferries in view of Slowe in terms of having additional amenities within the feature vector system to provide additional options for a user to select things that someone may like near a property to provide a better search and vector score. This interpretation and combination is based on the originally filed specification [31] that describes and discloses the amenity features.  
Cody teaches (paragraph [29]) all restaurants in the geographic area, all bars in the geographic area, and all grocery stores in the geographic area. It would be obvious to combine the obvious variants of the amenities within respect to restaurants, grocery stores, and bars as Cody teaches not 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feature vector based on amenities to a real estate property of the combination to include the amenities described and discussed through Examiner’s Official Notice as one of ordinary skill in the art would recognize the amenities as subjective elements that are within a real estate transaction and a person desires or likes would vary to where having different options and variables would provide the prospective buyer a multitude of options that were known in the real estate art. Further, the references provided discuss and would be obvious to combine as both teach scoring aspects based on the amenities that would be obvious within the combination of the feature vector score for real estate properties based on proximity and nearby amenities. One of ordinary skill in the art would recognize the obvious variants of the 
Therefore, from this teaching of Examiner’s Official Notice, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feature vector based on amenities to a real estate property of the combination to include the amenities described and discussed through Examiner’s Official Notice as one of ordinary skill in the art would recognize the amenities as subjective elements that are within a real estate transaction and a person desires or likes would vary to where having different options and variables would provide the prospective buyer a multitude of options that were known in the real estate art for the purposes of having a buyer choose from the known amenities in terms of finding a real estate property that best fits his/her needs of being close to or desiring a property with the specific amenities.

Response to Arguments
In response to the arguments filed February 10, 2021 on pages 15 regarding the 35 USC 103 rejection, specifically that Dupray does not teach amenities as claimed.
Examiner respectfully disagrees.
Applicant points out in the arguments that “an absence of a disclosure cannot be used as evidence of an actual disclosure”. The absence of disclosure was regarding the arguments in the previous Office Action [November 10, 2020 page 151] that Dupray did not teach the amenity. Examiner notes that Dupray is not in combination to teach the amenity but instead to teach similar features in determining a score for a real estate property. The specific interpretation and combination for anticipating the amenity features are taught by Ferries in view of Slowe that show and anticipate the different amenity features a prospective homebuyer would select in terms of searching for a property. 
Dupray is specifically teaching the anchor points as one amenity type selected. This would be in combination that a user can select one input (as shown by Dupray) from the amenity types (as shown by Ferries in view of Slowe) in order to provide the score and feature vector for the only one amenity type
In regards to the arguments directed towards the amended claim elements describing the “any given residential property in the geographic area”, the arguments are centered on the cited prior art not teaching the amended claim elements. Examiner notes that the arguments are directed towards the combination not teaching only one residential property among all possible residential properties, however, the arguments state that Ferries is directed towards “a user’s house or a user’s neighborhood”. The arguments state that this is different from any given residential property, however, Examiner fails to see the difference. A user’s house is distinctly and specifically a residential property amongst any residential property. There is no exclusion that the residential property cannot be the user’s house nor are the arguments directed towards how a user’s house is not a residential property.
The arguments further discuss Slowe as being directed towards commercial properties (hotels). Examiner notes that Slowe is not used within the combination to teach the residential properties, but instead to teach the locational density with respect to the heat map. Lastly, Dupray is specifically teaching the anchor points as one amenity type selected.
The combination is based on Ferries teaching the residential property aspects with respect to amenities by a residential property (user’s house), as shown in Ferries c12:4-57. Ferries further discloses the neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference [Ferries, c7:30–39]. The combination with respect to Slowe is that the graphical interface will display a locational density (heat map) and with respect to Dupray that a user can select one amenity type. Thus the combination of elements teaches the claim limitations, as currently written and amended.
Applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere 
In regards to the arguments directed towards claim 26, specifically that the combination of prior art elements do not teach the limitation of “all grocery stores in the geographic area”. Examiner is unsure what the arguments are specifically directed towards as not being taught with respect to the grocery stores (not an explicit requirement to be taught within the claim language). The claim limitation has a requirement of selecting one from a group, and thus the cited prior art teaches elements of data from all hotels (interpreted as service providers) in a geographic area. Further, Slowe teaches that the system can provide all data related to points of interest which would be obvious, in combination, to include the amenities listed and disclosed by Ferries [C5:30 to C10:32 and C14:20 to C16:47]: schools, shopping (interpreted as retail), parks, banks, and other amenities. The requirement of the claim limitation is taught as the claim only requires one amongst the group and thus the combination not only teaches the required one (service providers) but also elements of schools, retail, parks, banks, and other amenities (within the combination of Ferries).
In regards to the arguments directed towards claim 25, specifically that the cited Examiner Official Notice is improper for the “markush group” 
With respect to the Official Notice, Examiner notes that the Official Notice is with respect that one of ordinary skill in the art of real estate transactions would recognize that amenities are subjective that vary from person to person. Further, the Official Notice cites Applicant’s originally filed specification that specifically states the subjective nature of amenities as “an amenity may be anything that someone may like to have located near their property…” [31]. The claim is merely providing different elements that are under consideration when purchasing a home which can include different aspects based on the buyer. The example within the Official Notice provided such differences that a family with children would want close schools whereas young professionals would rather have bars/restaurants. The Official Notice was to show that one of ordinary skill in the art would recognize that those aspects as taught by Ferries in view of Slowe would be obvious variants. Further, the number of cited prior art is not indicative of the commonality/uncommonality of the knowledge. Grocery stores, school, parks, retail, and service providers are not a unique concepts or amenities within real estate prior art. The number all elements of the claims were considered and justly rejected. 
Further, a “traverse” is a denial of an opposing party’s allegations of fact.   The Examiner respectfully submits that applicants’ arguments and comments do not appear to traverse what Examiner regards as knowledge that would have been generally available to one of ordinary skill in the art at the time the invention was made.  Even if one were to interpret applicants’ arguments and comments as constituting a traverse, applicants’ arguments and comments do not appear to constitute an adequate traverse because applicant has not specifically pointed out the supposed errors in the Examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. 37 CFR 1.104(d)(2), MPEP 707.07(a).  An adequate traverse must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying Examiner’s notice of what is well known to one of ordinary skill in the art.  In re Boon, 439 F.2d 724, 728, 169 USPQ 231, 234 (CCPA1971).
Lastly, Examiner interpreted the list as merely a group of elements and not a markush grouping. While Applicant has provided that the interpretation should be a markush grouping for claim 25, the claim limitation is merely a group of elements. Markush groups are elements as selected within an alternative and the group of elements within claim 25 are 
Examiner takes Official Notice that the amenities are merely subjective elements of that the user would like to have and includes examples of the features as discussed in originally filed specification [31]. The amenities are thus obvious variants that one of ordinary skill in the real estate art would recognize and include in the combined feature vector system as anticipated by Ferries in view of Slowe. For example, a family with little kids would want to search for properties near schools and parks that would fit within their lifestyle, but someone that is retired would rather search for amenities such as proximity to airports so they can leisure travel quickly. This would also apply to other individuals such as young professionals that want to be close to bars and restaurants for a nightlife scene. These are merely subjective features that vary person by person depending on the situation and can  
Brock Sr teaches (Fig 6 and paragraphs [38-40 and 60-64] all public transit locations in the geographic area, all trails in the geographic area, all natural features in the geographic area, wherein the natural features include ravines, streams, wooded areas, and green spaces (interpreted through the mountains, parks, jogging and biking trails, and golf courses). 
Cody teaches (paragraph [29]) all restaurants in the geographic area, all bars in the geographic area, and all grocery stores in the geographic area. It would be obvious to combine the obvious variants of the amenities within respect to restaurants, grocery stores, and bars.
Therefore, claim 25 is taught by the combination of elements regarding the group of claimed amenities and thus the 35 USC 103 rejection is maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent 
Lacking any further arguments, claims 1-26 are maintaining the 35 USC 103 rejection as taught by the cited prior art, as rejected above in light of the amended claim elements.
In response to the arguments filed February 10, 2021 on pages 15 regarding the 35 USC 101 rejection, specifically that the objective amenity score is a specific algorithm and thus a practical application.
Examiner respectfully disagrees.
While the originally filed specification [43-55] describes a specific algorithm, Examiner wants to emphasize that the specific algorithm is not claimed or described with enough specificity. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the specific algorithm) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Further, Examiner notes that the algorithm to be considered a practical application would have to be beyond a generic form of an algorithm and discuss the variables in terms of how the specific algorithm is used within 
Applicant’s arguments are regarding the “objective amenity score” being a technological improvement and cites to originally filed paragraphs [9] in terms of having the subjective aspects of the amenities used in an objective amenity score to determine locational densities have been discussed in previous arguments and the response to those arguments have been copied from Non Final Office Action [November 10, 2020 pages 153-156]. While the objective amenity score is a way to discuss the subjective nature of amenities, there is no claim language or originally filed specification discussion regarding how the objective amenity score is obtained. The system and claim elements merely describe the inputs (amenities) and the expected results (objective amenity score) based on some analysis performed by the system (claimed and described as a “set of functions”). This is merely having some inputs collected and generically analyzed in order to display some result (in this instance an interface screen with the amenity score). There is no discussion of a specific algorithm or model used based on the inputs, there is no specific analysis step beyond merely stating the use of an objective amenity score, and the originally filed specification [31-37] discusses generic steps that may take place within the 
The abstract idea regards a real estate transaction in which a user can mentally process what a person would like to have nearby. Merely implementing the abstract idea onto generic technological elements is not considered a transformation into a practical application nor is it significantly more than the identified abstract idea. The function is described, discussed, and claimed as a generic function or algorithm that uses some inputs (amenities) to determine a certain amenity score. This is akin to a black box that has aspects of we know what goes into the black box and what should come out, but there is nothing as to the nature and understanding as to how the inputs relate to the output nor what is inside the black box beyond a generic understanding that there is a function being used with the inputs to determine the result.
Examiner notes in terms of the mental process argument, while a person may have a faster or more efficient time using a computer over pen, paper, or her/his mind in the mental process of determining the location of things a person would enjoy near a real estate property, these advantages are merely what being applied to generic technology bring to the abstract idea. Taking a commonplace business method and applying it to generic technological elements brings with it known advantages and efficiencies, however, there is no transformation of the technological elements nor is 
Lacking any further arguments, claims 1-26 are maintaining the 35 USC 101 rejection as the claimed invention is directed towards an abstract idea, as rejected above in light of the newly added claim elements.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raymond et al [20140358943] (providing a score based on proximity to a location—in the instance of the application the proximity is with respect to friends/family with a specific way to weight those relationships);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689